Citation Nr: 1446835	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder manifested by residuals associated with lichen planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the benefit sought on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in December 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's skin disorder.  This was accomplished, and the claim was readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has a current skin disorder manifested by the residuals of lichen planus.

2.  The Veteran was engaged in combat with the enemy during his service in the Republic of Vietnam.

3.  The Veteran's skin disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, manifested by the residuals associated with lichen planus, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a skin disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's skin disorder, diagnosed as scars, dermatitis, and xerosis, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran contends that he has a skin disorder that is related to his military service in Vietnam.  He further contends that it is related to herbicide exposure.  

The Veteran was denied service connection by the RO due to the lack of any objective evidence of a skin rash in service.  However, the Board notes that the Veteran is competent to report the symptoms of a skin rash.  Although there is no indication of the development of a skin rash in the Veteran's service treatment records, the Board notes that the Veteran's participation in combat in Vietnam has been conceded, as is explained in the August 2009 rating decision granting service connection for post-traumatic stress disorder.  As such, the presumptions of 
38 U.S.C.A. § 1154(b) for combat Veterans is applicable here.  

Private medical records provided by the Veteran indicate that he was diagnosed with lichen planus in November 1968 (15 months after service) on his forearms, legs, thighs, and scalp.  See also May 1977 treatment record showing a diagnosis of lichen planus on legs and wrist.  An October 1983 statement to a VA clinician noted that the Veteran had been treated for a rash after leaving Vietnam.  The evidence of record also reveals diagnoses for dermatitis/xerosis.  See January 2010 VA treatment record.  A January 2014 VA examination report diagnosed the Veteran with scars of the legs and sacral region.  The examiner noted that the Veteran's scars were a result of spontaneous onset of blisters on both shins and in the sacral region of the trunk manifested by intense itchiness.  It was noted that these symptoms would disappear at times, but usually were present for six months.  During the evaluation, these symptoms were not present, but the examiner noted that during active periods, the Veteran was prescribed Prednisone tablets or creams.    

In particular regard to the Veteran's contention that his claimed skin rash disability is related to herbicide exposure, the Board acknowledges that the Veteran's skin rash disability is not listed under the presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Notwithstanding 38 C.F.R. § 3.309(e), a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In establishing a direct causation on the basis of herbicide exposure the Veteran is still presumed to have been exposed to an herbicide agent under 3.307(a)(6)(iii).

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's skin disorder of lichen planus was incurred in or was otherwise related to service.  Pursuant to the Board's December 2013 remand, the Veteran was afforded a VA examination in January 2014 to ascertain the nature and etiology of any skin disability.  The examiner reviewed the evidence of record, interviewed the Veteran, and conducted a physical examination.  The examiner then diagnosed the Veteran with scars of the legs and sacral region.  It was further noted that the Veteran's scars were a result of spontaneous onset of blisters on both shins and in the sacral region of the trunk manifested by intense itchiness.  

The January 2014 VA examiner then opined that "the condition claimed was at least as likely as not (50% or greater probability incurred in or caused by the claimed in-service injury, event or illness."  This statement demonstrates a positive association between the Veteran's skin disorder and service.  The VA examiner also stated that "it is resorting to mere speculation that the presented lesion were as a result of lichen planus contacted during service.  The skin lesions at the time of examination were not of a clear pattern to be described as lichen planus and determined as due to exposure to herbicide in Vietnam."  The rationale provided reveals a negative association between the Veteran's skin disorder and service.  The Board finds that the January 2014 VA examination report contains medical opinions weighing both for and against the Veteran's claim.

The Board has reviewed the remaining evidence of record; however, although it references the Veteran's skin disorder, it does not provide a clear opinion as to whether the Veteran's skin disorder was related to service.  See January 2010 VA treatment record diagnosing dermatitis/xerosis, but providing no opinion as to its etiology).  Accordingly, the Board finds that the weight of the evidence of record, which includes the January 2014 VA medical opinions, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a skin disorder, manifested by residuals (scars) associated with lichen planus is warranted.


ORDER

Service connection for a skin disorder, manifested by residuals (scars) associated with lichen planus, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


